UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E §

) APR i. s 2012
W»LIAM»»»AUL, » C%‘:::;tft.:;‘::;:;§::t;a:€.:;ia
Plaintiff, §
v. § Civil Action No. 10-1671 (PLF)
DISTRICT OF COLUMBIA, §
Defendant. §
)

MEMORANDUM OPINION AND ORDER
Plaintiff Wil1iam D. Paul brought a pro se action against the District of
Columbia, seeking damages for an incident in which he allegedly was searched, detained, and
deprived of his property by two officers of the Metropolitan Police Department in violation of his

Fourth and Fourteenth Amendment rights. The Court granted the District of Columbia’s motion

to dismiss for failure to state a claim under Rule l2(b)(6) of the Federal Rules of Civil Procedure.

ge Paul v. District of Columbia, 815 F. Supp. 2d 193 (D.D.C. 2011). Mr. Paul
subsequently filed a Motion for Relief from Order Due to Omissions (“Mot. for Relief”) [Dkt.
No. 20], seeking relief under Rule 60(b)(6), and a Motion to Alter or Amend the
Memorandum Opinion (“Mot. to Alter or Amend") [Dkt. No. 21], seeking relief under

Rule 59(e). The Court will deny both motions.

"A motion to alter or amend judgment under Rule 59(e) is discretionary with the

court and need not be granted unless the Court finds that there is ‘an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice."’ MDB Communications, Inc. v. Hartford Cas. Ins. Co., 531 F. Supp. 2d 75,

79 (D.D.C. 2008) (quoting Ciralskv v. Central Intelligence Agencv, 355 F.3d 661, 671 (D.C. Cir.

2004)). Such motions are "n0t to be used to relitigate matters already argued and disposed of;
they are intended to permit the court to correct errors of fact appearing on the face of the
record, or errors of law." Q. (quoting Independent Petroleum Ass’n of America v. Babbitt,
178 F.R.D. 323, 324 (D.D.C. 1998)). "‘[T]he standards that govem Rule 60(b) are even more
restrictive."’ Duma v. Unum Provident, 770 F. Supp. 2d 308, 315 n.6 (D.D.C. 2011) (quoting
Taitz v. Obama, 754 F. Supp. 2d 57, 58 (D.D.C. 2010)). “The Supreme Court has noted that
courts should grant Rule 60(b)(6) motions only in ‘extraordinary circumstances."’ Kramer v.
n, 481 F.3d 788, 791 (D.C. Cir. 2007) (quoting Ackermann v. United States, 340 U.S.
193, 199 (1950)).

In his Motion for Relief from Order Due to Omissions, Mr. Paul appears to
take issue with the fact that certain statements in his complaint and exhibits were not cited by
the Court in its Memorandum Opinion dismissing his case. §§ Mot. for Relief at 1-2. Mr.
Paul seems to infer from these omissions that the Court did not consider those statements in
reaching its conclusion. §§ i_d. at 2 ("Thus, all the factual allegations contained in the
complaint might not have been taken as true like they were intended to be.”). The Court,
however, considered the entirety of Mr. Paul’s complaint and its exhibits in concluding that
the complaint failed to state a viable claim. Mr. Paul’s motion offers no reason to question
that conclusion, nor does it show that Mr. Paul is entitled to relief of any kind from the
Court’s Order granting the District of Columbia’s motion to dismiss.

Mr. Paul’s Motion to Alter or Amend the Memorandum Opinion similarly asks

the Court "to consider altering or amending the facts in its Memorandum Opinion” in order to
make reference to certain statements in his complaint and its exhibits that were not cited in the
Memorandum Opinion. §§_e_ Mot. to Alter or Amend at 1-5. Like Mr. Paul’s first motion,
this motion provides no grounds for the Court to reconsider its conclusion or alter its
Memorandum Opinion.

Mr. Paul’s two motions also raise other objections to the Court’s Memorandum
Opinion; none of these objections has merit. Both motions therefore will be denied.

Accordingly, it is hereby

ORDERED that the Motion for Relief from Order Due to Omissions [Dkt.
No. 20] is DENIED; and it is

FURTHER ORDERED that the Motion to Alter or Amend the Memorandum
Opinion [Dkt. No. 21] is DENIED.

SO ORDERED.

614 Z%,Zz.~..,.

PAUL L. FRiEDMAN `
United States District Judge

DATE; 4/{_ '4_;_